Title: From George Washington to John Hancock, 4 June 1781
From: Washington, George
To: Hancock, John


                        
                            Sir
                            Head Quarters New Windsor 4th June 1781
                        
                        One thousand Militia in addition to four hundred Troops having been deemed necessary to the security of the
                            fleet, in the harbour of Newport, after the departure of the land Forces, I am to request Your Excellency to give orders for
                            Five hundred from the State of Massachusetts to repair to Rhode Island as soon as they shall be demanded by His Excellency
                            the Count de Rochambeau—The State of Rhode Island is to furnish five hundred more. They will be put under the command of Brigadier
                            General de Choissy, who will remain in command at Newport—Should any attempt of the Enemy make an additional number of Men
                            necessary, Monsr de Choissy will call for them and it is my request that his requisition may be complied with. It is
                            uncertain for what time the Militia will be wanted; you will therefore be pleased to have them regularly relieved should
                            the time exceed the Term, which your Law enables you to draw them out for. I have the honor to be With the greatest respect
                            Your Excellencys Most Obedient Servant
                        
                            Go: Washington

                        
                    